Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2580 Filed 12/02/20 Page 1 of 35




                        Exhibit 2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2581 Filed 12/02/20 Page 2 of 35




                               December 2, 2020


              King et al. v. Whitmer et al., Case No. 2:20-CV-13134

          United States District Court for Eastern District of Michigan

                    Expert Report of Jonathan Rodden, PhD

                             737 Mayfield Avenue
                              Stanford, CA 94305




                         __________________________
                             Jonathan Rodden, PhD




                                                                             1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2582 Filed 12/02/20 Page 3 of 35




                       I.     INTRODUCTION AND SUMMARY

          On Tuesday, December 1, 2020, I received declarations from Dr. Eric

 Quinnell and Mr. James Ramsland, Jr. Each of these declarations makes rather

 strong claims to have demonstrated “anomalies” or “irregularities” in the results of

 the presidential election in Michigan on November 3, 2020. I have been asked by

 Counsel to assess the validity of their claims. Unfortunately, these reports do not

 meet basic standards for scientific inquiry. For the most part, they are not based on

 discernable logical arguments. Without any citations to relevant scientific literature

 about statistics or elections, the authors identify common and easily explained

 patterns in the 2020 election results, and without explanation, assert that they are

 somehow “anomalous.” These reports lacks a basic level of clarity or transparency

 about research methods or data sources that would be expected in a scientific

 communication. In any event, neither report contains evidence of “anomalies” or

 fraud.



                                II.    QUALIFICATIONS

          I am currently a tenured Professor of Political Science at Stanford University

 and the founder and director of the Stanford Spatial Social Science Lab (“the

 Lab”)—a center for research and teaching with a focus on the analysis of geo-spatial

 data in the social sciences. In my affiliation with the Lab, I am engaged in a variety

                                                                                      2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2583 Filed 12/02/20 Page 4 of 35




 of research projects involving large, fine-grained geo-spatial data sets including

 ballots and election results at the level of polling places, individual records of

 registered voters, census data, and survey responses. I am also a senior fellow at the

 Stanford Institute for Economic Policy Research and the Hoover Institution. Prior to

 my employment at Stanford, I was the Ford Professor of Political Science at the

 Massachusetts Institute of Technology. I received my Ph.D. from Yale University

 and my B.A. from the University of Michigan, Ann Arbor, both in political science.

 A copy of my current C.V. is included as an Appendix to this report.

       In my current academic work, I conduct research on the relationship between

 the patterns of political representation, geographic location of demographic and

 partisan groups, and the drawing of electoral districts. I have published papers using

 statistical methods to assess political geography, balloting, and representation in a

 variety of academic journals including Statistics and Public Policy, Proceedings of

 the National Academy of Science, American Economic Review Papers and

 Proceedings, the Journal of Economic Perspectives, the Virginia Law Review, the

 American Journal of Political Science, the British Journal of Political Science, the

 Annual Review of Political Science, and the Journal of Politics. One of these papers

 was recently selected by the American Political Science Association as the winner

 of the Michael Wallerstein Award for the best paper on political economy published




                                                                                     3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2584 Filed 12/02/20 Page 5 of 35




 in the last year, and another received an award from the American Political Science

 Association section on social networks.

       I have recently written a series of papers, along with my co-authors, using

 automated redistricting algorithms to assess partisan gerrymandering. This work has

 been published in the Quarterly Journal of Political Science, Election Law Journal,

 and Political Analysis, and it has been featured in more popular publications like the

 Wall Street Journal, the New York Times, and Boston Review. I have recently

 completed a book, published by Basic Books in June of 2019, on the relationship

 between political districts, the residential geography of social groups, and their

 political representation in the United States and other countries that use winner-take-

 all electoral districts. The book was reviewed in The New York Times, The New York

 Review of Books, Wall Street Journal, The Economist, and The Atlantic, among

 others.

       I have expertise in the use of large data sets and geographic information

 systems (GIS), and conduct research and teaching in the area of applied statistics

 related to elections. My PhD students frequently take academic and private sector

 jobs as statisticians and data scientists. I frequently work with geo-coded voter files

 and other large administrative data sets, including in recent paper published in the

 Annals of Internal Medicine and The New England Journal of Medicine. I have

 developed a national data set of geo-coded precinct-level election results that has



                                                                                      4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2585 Filed 12/02/20 Page 6 of 35




 been used extensively in policy-oriented research related to redistricting and

 representation.1

          I have been accepted and testified as an expert witness in six recent election

 law cases: Romo v. Detzner, No. 2012-CA-000412 (Fla. Cir. Ct. 2012); Mo. State

 Conference of the NAACP v. Ferguson-Florissant Sch. Dist., No. 4:2014-CV-02077

 (E.D. Mo. 2014); Lee v. Va. State Bd. of Elections, No. 3:15-CV-00357 (E.D. Va.

 2015); Democratic Nat’l Committee et al. v. Hobbs et al., No. 16-1065-PHX-DLR

 (D. Ariz. 2016); Bethune-Hill v. Virginia State Board of Elections, No. 3:14-cv-

 00852-REP-AWA-BMK (E.D. Va. 2014); and Jacobson et al. v. Lee, No. 4:18-cv-

 00262 (N.D. Fla. 2018). I also worked with a coalition of academics to file Amicus

 Briefs in the Supreme Court in Gill v. Whitford, No. 16-1161, and Rucho v. Common

 Cause, No. 18-422. Much of the testimony in these cases had to do with geography,

 voting, ballots, and election administration. I am being compensated at the rate of

 $500/hour for my work in this case. My compensation is not dependent upon my

 conclusions in any way.

                                    III.    DATA SOURCES

          I have collected 2016 geospatial precinct-level data on Michigan from the

 Metric Geometry and Gerrymandering Group at Tufts University. I obtained

 digitized 2020 Michigan precinct boundary files from the Michigan Geographic


 1
     The dataset can be downloaded at http://projects.iq.harvard.edu/eda/home.


                                                                                      5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2586 Filed 12/02/20 Page 7 of 35




 Information Systems Department. I obtained precinct-level data on 2020 election

 results from the Wayne County Clerk’s office. I created a national county-level

 dataset on election results, including those in Michigan, using information

 assembled from county election administrators by the New York Times and

 Associated Press. I have also collected yearly county-level population estimates for

 Michigan from the U.S. Census Department.

                              IV.   QUINNELL REPORT

       Dr. Quinnell’s report uses a two-step process to document what are purported

 to be “anomalies” in Michigan’s election results. The first step is to make a bivariate

 scatterplot of county size against Biden’s vote share. Dr. Quinnell discovers that

 Wayne and Oakland Counties are relatively large and tend to vote for Democrats.

 He believes this to be somehow anomalous and worthy of further investigation.

 Next, he examines precinct-level data from those two counties, from which he

 ascertains that relative to places like Detroit, Biden’s improvement over Hillary

 Clinton’s 2016 performance was concentrated in middle-class and relatively

 affluent, suburban, majority-white communities like Livonia and Grosse Pointe. For

 reasons that are unclear, even though the same pattern was visible in virtually every

 suburb in the United States, Dr. Quinnell opines that these increased Democratic

 suburban vote shares in Michigan are “excessive” and somehow suspicious. I

 respond to each of these claims in turn.



                                                                                      6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2587 Filed 12/02/20 Page 8 of 35




 Are Wayne and Oakland Counties Anomalous?

       First, Dr. Quinnell presents a pair of county-level scatterplots. On the

 horizontal axis, he appears to plot the total number of votes cast in a county in the

 2020 election. On the vertical axis, he evidently plots the number of votes cast for

 Joseph Biden. The second graph does the same thing for Trump votes. Of course, as

 the number of votes cast increases, the number of votes cast for both candidates

 increases. But Dr. Quinnell asserts that there is something anomalous about Oakland

 and Wayne counties, which are by far the largest counties in Michigan in terms of

 population. They are also relatively urban counties, and in the United States, urban

 counties tend to vote disproportionately for Democratic candidates.

       To demonstrate that the Democratic vote shares in these two counties are

 “anomalous,” Dr. Quinnell fits a linear model from the other counties—excluding

 Wayne and Oakland—and extends it throughout the graph. It is not clear what

 purpose this serves. Evidently, Dr. Quinnell believes that if a larger, more urban

 county is more Democratic, given its size, than other counties, we should be

 suspicious of its vote share. This is an odd claim, since urbanization and population

 density are perhaps the strongest county-level predictors of voting behavior in the

 United States. In Figure 1, I present essentially the same graph as Dr. Quinnell, but

 I display a linear fit based on all of the observations, rather than a subset. I also use




                                                                                        7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2588 Filed 12/02/20 Page 9 of 35




 data markers that are sized according to the population size of the county. In this

 graph, it is difficult to see what is anomalous about Oakland or Wayne County.

      Figure 1: Total Votes Cast and Biden Votes, Michigan Counties, 2020




       In any case, it is not clear why it makes sense to plot votes for candidates

 against total votes cast as the basis for an “anomaly” search. It is simply not

 surprising, for instance, that Wayne County has a high Democratic vote share than

 other counties. Later in his report, Dr. Quinnell works with a definition of “anomaly”

 in which we should be suspicious of geographic units where one of the candidates

 gains an unusual vote share vis-à-vis the previous election. In Figure 2, I take this

 approach, plotting Hillary Clinton’s vote share in 2016 on the horizontal axis, and

 Joseph Biden’s vote share in 2020 on the vertical axis. I also include a 45-degree

 line, so that counties above the line are those where Biden out-performed Clinton,


                                                                                     8
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2589 Filed 12/02/20 Page 10 of 35




  and those below the line are counties where Trump improved on his 2016

  performance.

   Table 2: Biden Vote Share in 2020 and Clinton Vote Share in 2016, Michigan
                                    Counties




  This graph demonstrates, once again, that there is nothing anomalous about Wayne

  or Oakland counties. Biden’s vote share in 2020 is very similar to Clinton’s vote

  share in 2016. In Oakland County, it is only slightly higher. In fact, Biden’s largest

  gains were in more suburban counties in the middle of the graph, where the

  Democratic vote share is typically around 50 percent or slightly lower. In short, it is

  quite puzzling to argue that the 2020 election results in Wayne and Oakland counties

  were anomalous as a general matter, especially if one is concerned about fraud that

  might have benefited the Democratic candidate. These counties were relative




                                                                                       9
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2590 Filed 12/02/20 Page 11 of 35




  laggards relative to other counties in the statewide shift toward the Democratic

  presidential candidate. But let us now turn to the precinct-level data.



  Are there Anomalies in the Precinct Vote Tallies in Wayne County?

        Dr. Quinnell appears to have collected precinct-level election data from

  Wayne County, Michigan, and merged them together with data from the 2016

  election. He appears to have done the same for Oakland County. I have been unable

  to locate precinct-level results for 2020 in Oakland County, but for Wayne County,

  I have collected precinct-level election results for 2020 and 2016. I have consulted

  precinct boundary maps for both elections, and determined which precincts had

  similar geography in the two elections. For those precincts (the vast majority), I

  merged the data sets together, so as to examine changes in support for the parties

  over time.

        Dr. Quinnell begins his discussion of Wayne County with a pair of scatterplots

  using data from the 2020 election. Once again, he appears that he plots total votes

  cast by precinct on the horizontal axis, and total votes for Biden on the vertical axis.

  He then does the same for Trump votes. He does not explain the purpose of these

  graphs, or what he expects the reader to learn from them. In the city of Detroit,

  absentee ballots are not attributed to the voter’s assigned geographic precinct, but

  rather, to special, larger geographic units that are used for tabulation: Absent Voter



                                                                                       10
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2591 Filed 12/02/20 Page 12 of 35




  Counting Board (AVCB) districts. These units are not at all comparable to

  geographic precincts. For this reason, one can only conduct precinct-level analysis

  in the city of Detroit by focusing on Election Day votes. Yet for some reason, when

  making his plots, Dr. Quinnell puts the Detroit AVCB districts into the same dataset

  with total votes (Election-Day and absentee) at the level of geographic precincts

  from all around Wayne County.

        This mixing of “apples and oranges” makes little sense, and is responsible for

  manufacturing what Dr. Quinnell calls an “anomaly.” Since the AVCB units are

  larger aerial units used for counting, they are much larger than typical precincts.

  Moreover, as was true in states all around the United States, absentee ballots in

  Michigan were overwhelmingly Democratic in 2020. This is in large part because

  the incumbent president exhorted his followers not to make use of absentee ballots,

  and vote instead on Election Day. Dr. Quinnell appears to have plotted precincts and

  AVCB districts on the same graph, and made a trendline based only on the (much

  smaller) precincts. He plots the AVCB districts with darker data markers, and notes

  that they are above the precinct-based trendline in the Biden graph. This is not the

  least bit surprising. It is merely a way of visualizing the well-known fact that

  absentee ballots, in Detroit as elsewhere in the United States, favored Democratic

  candidates in 2020.




                                                                                   11
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2592 Filed 12/02/20 Page 13 of 35




        In Figure 3 below, I make a plot like Dr. Quinnell’s—with total votes on the

  horizontal axis and Biden votes on the vertical axis—but I exclude the Detroit

  AVCB districts. For comparison, I include the Detroit Election-Day totals (in red),

  but note that these are not strictly comparable to the rest of Wayne County (black

  data markers), for which I plot totals including both Election Day and absentee. I

  include a 45-degree line as well. As the data markers get closer to the 45-degree line,

  precincts get closer to 100 percent Biden vote share. That is to say, the 45-degree

  line is the point where the number of votes cast, and the number of votes cast for

  Biden, are identical.

         Figure 3: Ballots Cast and Biden Votes, Wayne County Precincts




                                                                                      12
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2593 Filed 12/02/20 Page 14 of 35




          There is nothing the least bit anomalous about Figure 3. The red data

  markers—Detroit’s Election-Day precincts—are quite close to the 45-degee line,

  indicating that Biden’s vote share was often above 90 percent. This is extremely

  common in urban core precincts in almost every U.S. city other than Miami or Salt

  Lake City. 2 In fact, in the 2008 election, there were thousands of urban core precincts

  around the United States where President Obama received 100 percent of the vote.

  As we move to the right on the graph, precincts get larger, and their political behavior

  becomes more heterogeneous. In Wayne County, given its history of dramatic urban

  population loss, the smaller precincts on the left side of the graph are more urban,

  and have higher minority populations, and as we move to the right on the graph, the

  precincts become larger, more suburban, and have larger white populations. Since

  minorities, renters, and urban dwellers tend to vote for Democrats, precinct size is

  negatively correlated with Democratic voting in Wayne County. That is, the data

  markers get further from the 45-degree line. As we can see in Figure 1, however, the

  political behavior of Wayne County’s suburban precincts is heterogeneous, and as

  we shall see below, much more amenable to change over time.

        Next, Dr. Quinnell turns his attention to changes in voting from the 2016 to

  the 2020 election. He seems to believe that voting behavior should be strictly the



  2
   Jonathan Rodden. 2019. Why Cities Lose: The Deep Roots of the Urban-Rural Divide. New
  York: Basic Books.


                                                                                           13
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2594 Filed 12/02/20 Page 15 of 35




  same from one election to another, and that if some neighborhoods change their

  voting behavior from one election to the next, this is evidence of fraud. In 25 years

  of election research, I have never encountered this claim before. Dr. Quinnell

  defends this claim by suggesting that “voting totals of precincts may presume to

  follow a semi-normal distribution with enough data points” (page 4).

        There is simply not true. Raw vote totals will not follow a normal distribution

  if some precincts are much larger than others. As can be seen in Figure 1, due to

  large population shifts in the presence of a relatively stable precinct structure, Wayne

  County’s precincts vary greatly in size, and the distribution of registered voters

  across precincts departs substantially from a normal distribution. The same is true

  for the distribution of voting-age population. Thus, it would be quite strange if the

  distribution of total votes cast, or votes cast for a particular candidate across

  precincts, did follow a normal a normal distribution.

        Perhaps Dr. Quinnell means to claim that the distribution of vote shares

  should approximate a normal distribution. This is also quite mistaken. A very large

  literature dating back to the earliest mathematical analyses of elections has

  explained, and demonstrated using high-quality data analysis, that distributions of

  vote shares across districts, counties, or precincts in two-party systems are very

  frequently non-normal. In their classic 1979 book, Graham Gudgin and Peter Taylor

  argue that if the partisan divide in a country with two political parties is correlated



                                                                                       14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2595 Filed 12/02/20 Page 16 of 35




  with some social characteristic—for instance race or social class—that is not

  uniformly distributed in space, but rather, is concentrated in certain districts, the

  distribution of vote shares will be skewed. They presented evidence that because

  working-class voters were concentrated in neighborhoods near factories, the

  distribution of support across electoral districts for Labor parties in Britain and

  Australia was highly skewed for much of 20th century. 3 More recently, I have

  demonstrated that support for the Democratic Party in the United States typically

  has a pronounced right skew across districts, counties, and often precincts—meaning

  that Democrats are highly concentrated in urban core areas like Detroit. 4 The fact

  that the Labour Party consistently wins by extremely large margins in urban districts

  in London, or that the Democrats win by extremely large margins in urban Detroit

  or Lansing, has nothing to do with fraud.

         Perhaps Dr. Quinnell actually means to say, instead, that the distribution of

  the change from one election to the next in votes or vote shares across geographic

  units should always have a normal distribution. But this argument would make no

  more sense than an argument about levels. Members of politically relevant groups—

  for instance young people, racial minorities, or college graduates—are typically not



  3
    See Graham Gudgin and Peter Taylor, 1979, Seats, Votes, and the Spatial Organisation of
  Elections. London: Pion. For a literature review, see Jonathan Rodden, 2010, “The Geographic
  Distribution of Political Preferences.” Annual Review of Political Science 13,55.
  4
    Jonathan Rodden. 2019. Why Cities Lose: The Deep Roots of the Urban-Rural Divide. New
  York: Basic Books.


                                                                                                 15
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2596 Filed 12/02/20 Page 17 of 35




  uniformly or randomly distributed across geographic units, especially in the United

  States. If an incumbent candidate pursues policies and rhetoric that attract or repel a

  geographically clustered group, we can expect to see a non-normal distribution of

  changes in vote shares.

        For instance, it appears that Donald Trump’s appeals in the 2020 election

  resonated with Cuban and Venezuelan Americans in South Florida, and with Tejano

  voters in Texas. As a result, Trump experienced surprisingly large increases in vote

  shares in counties where those groups made up a large share of the population. This

  translated into a highly skewed (that is to say, non-normal) distribution of changes

  in the Republican vote share from 2016 to 2020. Dr. Quinnell appears to believe that

  when a geographically concentrated group, like Hispanics in a given community,

  changes its voting behavior more than other groups from one election to another,

  this is evidence of fraud. In this view, one must conclude that the elections in Texas

  and Florida were fraudulent. A far more reasonable explanation is that different

  groups responded differently to the incumbent’s record and the candidates’

  campaigns.

        Dr. Quinnell’s claims about Wayne and Oakland counties are difficult to

  follow. He appears not to be concerned with very high Democratic vote shares in

  Detroit, and more densely populated parts of Oakland county. Rather, he believes

  that vote gains for Biden vis-à-vis Hillary Clinton in relatively affluent, whiter parts



                                                                                       16
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2597 Filed 12/02/20 Page 18 of 35




  of Wayne County, such as Grosse Pointe, Northville Township, and Livonia were

  “excessive” (page 4). He does not explain his methods, but seems to estimate

  predicted voting behavior based on past voting behavior, and refers to votes as

  “excessive,” and hence evidently suspicious, if they are higher than predicted in a

  particular precinct. This is simply another way of saying that we should be

  suspicious if some segment of a distinct group of geographically proximate voters—

  Hispanic voters in South Florida or affluent suburban whites in Michigan—change

  their voting behavior in response to an incumbent’s policies or behavior or the

  campaign promises of the candidates. Most observers would view such change as a

  fundamental feature to be anticipated in a democracy.

        Is there reason to believe that shifts toward the Democratic candidate in

  relatively affluent white precincts are outside the norm in Wayne County? Figure 4

  plots Joseph Biden’s 2020 vote share against Hillary Clinton’s 2016 vote share in

  Wayne County (excluding Detroit), including a 45-degree line, such that data

  markers above the line indicate precincts where Biden’s vote share exceed Clinton’s,

  and those below the line indicate precincts where Biden underperformed relative to

  Clinton.

        Most of the data markers are above the line, especially on the left and in the

  middle of the graph, indicating that Biden outperformed Clinton in more Republican

  areas. This is a typical pattern associated with the 2020 election that we have seen



                                                                                   17
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2598 Filed 12/02/20 Page 19 of 35




  throughout the United States. While Senate, U.S. House, and state legislative votes

  were more stable, the Democratic presidential vote increased in white, relatively

  educated suburban areas, like those above the 45-degree line in Figure 4. It should

  also be noted that some of the precincts experiencing the largest increases in

  Democratic vote share were in Redford township—an area where the African-

  American population is rapidly increasing, more than tripling between the last two

  decennial censuses.

       Figure 4: Biden 2020 Vote Share and Clinton 2016 Vote Share, Wayne
                     County, Excluding the City of Detroit




        As we move to the right on the graph, the observations begin to fall below the

  line, indicating that Biden slightly under-performed Clinton in many of the very


                                                                                   18
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2599 Filed 12/02/20 Page 20 of 35




  Democratic, urban majority-minority precincts. This is also a pattern that can be seen

  in many other metro areas.

          Figure 5: Increase in Democratic Vote Share in Presidential Election,
                      2016 to 2020, Wayne County Precincts




        Figure 5 provides another way to visualize the changes in vote shares that Dr.

  Quinnell views as suspicious. Yellow is associated with slight gains for Trump, or



                                                                                     19
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2600 Filed 12/02/20 Page 21 of 35




  very small gains for Biden. As the colors get darker, Biden’s gains increase. We can

  see that Biden did not make significant gains in much of Detroit. Rather, his

  improvements were largely concentrated in more sparsely populated, suburban,

  white parts of Wayne County, like Livonia, Plymouth, and Grosse Pointe. The same

  pattern repeats itself in metro areas throughout the United States. In short, Figures 4

  and 5 provide no hint of anything anomalous. If anything, Wayne County is

  something of a microcosm of metropolitan areas around the United States in the

  2020 election.

        Dr. Quinnell claims to have identified an unusual pattern involving “new”

  voters. These claims are difficult to understand. The ballot is secret in the United

  States, and there is no way to identify the votes of first-time voters vis-à-vis habitual

  voters. He seems to be concerned that some of the precincts that experienced

  relatively large increases in total votes cast from 2016 to 2020 also experienced large

  increases in votes for Biden. This is also not surprising. In Wayne County, it is

  clearly the case that Biden’s gains were largest in precincts where turnout was higher

  in 2020 than in 2016. While Trump made gains in communities where turnout was

  increasing in rural America, Biden’s gains came largely in suburban communities

  where turnout was increasing. In much of the urban core, both turnout and the

  Democratic vote share were relatively flat or decreasing. Again, Wayne County




                                                                                        20
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2601 Filed 12/02/20 Page 22 of 35




  appears to be a microcosm of metropolitan America. Nothing in the data provided

  by Dr. Quinnell is indicative or suggestive of fraud.



                              V.     RAMSLAND REPORT

        On page three of his report, Mr. Ramsland presents some very odd turnout

  numbers for selected municipalities and precincts in Michigan. For instance, he

  states that the turnout in the City of North Muskegon was 782 percent. He does not

  explain where he obtained these strange numbers, and no citations are provided.

  Precinct level election results as well as counts of registered voters are readily

  available on the web pages of county election administrators for the relevant

  counties. I found the data for each of the relevant precincts, and include it in Table

  1 below. The sources for the data in Table 1 are listed in the appendix to this report.

  There is nothing remarkable at all about these turnout numbers. Most of these are

  rural townships, and turnout has been quite high in rural Michigan in recent years—

  especially in the era of Donald Trump. Perhaps one might raise an eyebrow at the

  fact that 30 of 31 registered voters turned out on Grand Island, a tiny island off the

  Upper Peninsula in Lake Superior, but very high turnout is not so unusual in a small,

  tight-knit community.




                                                                                      21
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2602 Filed 12/02/20 Page 23 of 35




        Table 1: Turnout in Select Michigan Precincts

                Precinct           Turnout
   City of North Muskegon 1          73.53%
   City of North Muskegon 2          82.20%
   Zeeland Charter Township 1        74.46%
   Zeeland Charter Township 2        80.35%
   Zeeland Charter Township 3        80.84%
   Zeeland Charter Township 4        84.40%
   City of Muskegon 1                52.65%
   City of Muskegon 2                60.24%
   City of Muskegon 3                50.97%
   City of Muskegon 4                51.66%
   City of Muskegon 5                45.97%
   City of Muskegon 6                44.69%
   City of Muskegon 7                53.73%
   City of Muskegon 8                44.15%
   City of Muskegon 9                42.77%
   City of Muskegon 10               57.02%
   City of Muskegon 11               60.19%
   City of Muskegon 12               70.94%
   City of Muskegon 13               68.14%
   City of Muskegon 14               83.72%
   Spring Lake Township 1            72.65%
   Spring Lake Township 2            82.18%
   Spring Lake Township 3            77.03%
   Spring Lake Township 4            81.91%
   Spring Lake Township 5            84.15%
   Spring Lake Township 6            66.74%
   Greenwood Township                76.47%
   Hart Township                     68.50%
   Leavitt Township                  60.77%
   Newfield Township                 64.46%
   Otto Township                     70.28%
   Pentwater Township                86.00%
   Shelby Township 1                 60.22%
   Shelby Township 2                 29.85%
   Weare Township                    71.68%
   City of Hart                      86.40%
   Grand Island Township             96.77%


                                                                            22
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2603 Filed 12/02/20 Page 24 of 35




   Tallmadge Charter Township 1          76.44%
   Tallmadge Charter Township 2          80.38%
   Tallmadge Charter Township 3          81.25%
   City of Fenton 1                      73.00%
   City of Fenton 2                      76.81%
   City of Fenton 3                      75.22%
   City of Fenton 4                      63.66%
   Bohemia Township                      66.28%



        Next, Mr. Ramsland makes a rather inscrutable claim that election results may

  have been altered in Michigan because voting machines were set to perform ranked

  choice voting, which Mr. Ramsland refers to as a “feature enhancement.” From this

  discussion, it seems likely that Mr. Ramsland is not familiar with ranked choice

  voting. It involves a different type of ballot, in which voters rank their preferences

  among candidates. This type of ballot was not used in Michigan. Even if all of the

  ballots in Michigan were somehow counted or processed using ranked choice voting,

  but using ballots that only allowed voters to select one candidate, the result would

  be the same. Ranked choice voting is a system where in the first round of counting,

  if one candidate has a majority, the process is over, and no votes are redistributed. If

  there were multiple candidates and voters’ choices were ranked, there would then be

  a second round, where the lowest-ranked candidate would be dropped, and those

  voters who ranked that candidate first would then have their second-choice votes

  tallied. But clearly, nothing of the sort happened in Michigan. Jo Jorgensen, the

  Libertarian candidate, was credited with 60,381 votes in Michigan. Significant votes



                                                                                       23
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2604 Filed 12/02/20 Page 25 of 35




  were also recorded throughout the state for three additional parties as well as five

  write-in candidates.

        He also seems to believe that ranked choice voting would somehow produce

  non-integer vote totals. This is simply not the case. Ranked-choice voting is no more

  capable of producing non-integer vote totals than is the winner-take-all plurality

  system. I have examined precinct-level vote totals from election clerks around

  Michigan, and have seen no non-integer vote totals. It appears that Mr. Ramsland

  may have been thrown off by election-night reporting by Edison Research that

  contained Biden and Trump vote totals that were not always whole numbers. One

  obvious possibility is that when sharing data on election night, workers at Edison

  Research multiplied total votes cast by vote shares that had been rounded when they

  were producing the field for total vote numbers for their data feed.

        Finally, Mr. Ramsland expresses concern about the fact that as additional

  votes were counted in Michigan throughout the evening and into the next day,

  Biden’s share of the vote increased. This exact phenomenon was widely anticipated

  before the election by scholars and reported in the media. The incumbent Republican

  presidential candidate made very strong negative statements about voting by mail,

  and encouraged his supporters to vote on Election Day. Moreover, provisional

  ballots very frequently favor Democrats. It was not possible to process absentee

  votes until November 2 in Michigan, which meant that it was likely that absentee



                                                                                    24
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2605 Filed 12/02/20 Page 26 of 35




  ballots would be counted later in the process, and counting would drag on after

  Election Day.

        Thus, every knowledgeable election watcher understood that in states like

  Michigan, where absentee and provisional ballots were likely to be counted after

  election-day votes, observers would observe what analysts refer to as a “blue shift”

  as votes were counted late at night and in the days to follow. This was not the least

  bit surprising. Unlike Michigan, Florida is accustomed to handling a heavy volume

  of mail ballots, and has laws that encourage early counting of absentee ballots, for

  instance by letting counties process absentee ballots weeks in advance. The early

  results announced in Florida included pre-tabulated mail ballots, which led to early

  results that were skewed toward Democrats, eventually shifting toward Republicans.

  If Mr. Ramsland wishes to argue that shifts toward one party or another in vote

  counts over time are indicative of fraud, he would be required to argue that Florida’s

  election was fraudulent as well. In reality, there are obvious explanations why

  different states, and different counties, would count more Democratic or Republican

  ballots earlier or later in the counting process. By no means does this constitute

  evidence related to fraud.

                                  VI.    CONCLUSION

        The visions of fraud and conspiracy that motivate these reports are difficult to

  pin down. It is not clear whether the authors believe that nefarious actors within



                                                                                     25
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2606 Filed 12/02/20 Page 27 of 35




  certain counties have attempted to alter votes in targeted precincts, or whether they

  believe that programmers have implemented a statewide or national scheme. They

  have not explained what pattern of results might be consistent with any such story.

  The data presented in these reports have nothing to do with fraud, and the authors

  do not even attempt to link their so-called “anomalies” to theories about how fraud

  might be carried out. The data presented in the Ramsland report is of unknown origin

  and bears no resemblance to the data published by county clerks. The data presented

  in the Quinnell report merely captures a well-known nation-wide phenomenon in

  which the Democratic candidate gained votes in suburban areas. These reports

  provide no evidence of anomalies or fraud in Michigan’s 2020 election.




                                                                                    26
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2607 Filed 12/02/20 Page 28 of 35




                                  Appendix:
                            Data Sources for Table 1

  https://www.co.muskegon.mi.us/DocumentCenter/View/10306/Precinct-
  Results-11-3-2020

  https://www.miottawa.org/appImages/ElectionManagement/precinctFile-
  203.pdf

  https://www.oscodacountymi.com/wp-content/uploads/2020-November-
  Official-Results-by-Township.pdf

  https://oceana.mi.us/elections/november-3-2020-general-election-results-per-
  precinct/

  https://www.algercounty.gov/document_center/Departments/Clerk_RoD/Elect
  ions/2020/November%203,%202020%20General%20(official).pdf

  https://www.gc4me.com/departments/county_clerks1/docs/Elections/202011/
  Canvass%20Results-11-17-2020%2020-55-47%20PM.pdf

  https://www.ontonagoncounty.org/wp-content/uploads/2020/11/November-
  3-2020-General-Election-4.pdf




                                                                             27
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2608 Filed 12/02/20 Page 29 of 35




  Jonathan Rodden
  Stanford University
  Department of Political Science                      Phone:    (650) 723-5219
  Encina Hall Central                                  Fax:      (650) 723-1808
  616 Serra Street                                     Email:    jrodden@stanford.edu
  Stanford, CA 94305


  Personal
     Born on August 18. 1971, St. Louis, MO.
     United States Citizen.


  Education
     Ph.D. Political Science, Yale University, 2000.
     Fulbright Scholar, University of Leipzig, Germany, 1993–1994.
     B.A., Political Science, University of Michigan, 1993.


  Academic Positions
     Professor, Department of Political Science, Stanford University, 2012–present.

     Senior Fellow, Hoover Institution, Stanford University, 2012–present.
     Senior Fellow, Stanford Institute for Economic Policy Research, 2020–present.
     Director, Spatial Social Science Lab, Stanford University, 2012–present.
     W. Glenn Campbell and Rita Ricardo-Campbell National Fellow, Hoover Institution, Stanford Univer-
     sity, 2010–2012.
     Associate Professor, Department of Political Science, Stanford University, 2007–2012.
     Fellow, Center for Advanced Study in the Behavioral Sciences, Palo Alto, CA, 2006–2007.
     Ford Career Development Associate Professor of Political Science, MIT, 2003–2006.

     Visiting Scholar, Center for Basic Research in the Social Sciences, Harvard University, 2004.
     Assistant Professor of Political Science, MIT, 1999–2003.
     Instructor, Department of Political Science and School of Management, Yale University, 1997–1999.




                                                         1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2609 Filed 12/02/20 Page 30 of 35




  Publications
  Books
    Why Cities Lose: The Deep Roots of the Urban-Rural Divide. Basic Books, 2019.
    Decentralized Governance and Accountability: Academic Research and the Future of Donor Programming. Co-
    edited with Erik Wibbels, Cambridge University Press, 2019.
    Hamilton‘s Paradox: The Promise and Peril of Fiscal Federalism, Cambridge University Press, 2006. Winner,
    Gregory Luebbert Award for Best Book in Comparative Politics, 2007.
    Fiscal Decentralization and the Challenge of Hard Budget Constraints, MIT Press, 2003. Co-edited with
    Gunnar Eskeland and Jennie Litvack.

  Peer Reviewed Journal Articles
    Partisan Dislocation: A Precinct-Level Measure of Representation and Gerrymandering, 2020, Political
    Analysis forthcoming (with Daryl DeFord Nick Eubank).

    Who is my Neighbor? The Spatial Efficiency of Partisanship, 2020, Statistics and Public Policy (with
    Nick Eubank).
    Handgun Ownership and Suicide in California, 2020, New England Journal of Medicine 382:2220-2229
    (with David M. Studdert, Yifan Zhang, Sonja A. Swanson, Lea Prince, Erin E. Holsinger, Matthew J.
    Spittal, Garen J. Wintemute, and Matthew Miller).

    Viral Voting: Social Networks and Political Participation, 2020, Quarterly Journal of Political Science (with
    Nick Eubank, Guy Grossman, and Melina Platas).
    It Takes a Village: Peer Effects and Externalities in Technology Adoption, 2020, American Journal of
    Political Science (with Romain Ferrali, Guy Grossman, and Melina Platas). Winner, 2020 Best Conference
    Paper Award, American Political Science Association Network Section.

    Assembly of the LongSHOT Cohort: Public Record Linkage on a Grand Scale, 2019, Injury Prevention
    (with Yifan Zhang, Erin Holsinger, Lea Prince, Sonja Swanson, Matthew Miller, Garen Wintemute, and
    David Studdert).
    Crowdsourcing Accountability: ICT for Service Delivery, 2018, World Development 112: 74-87 (with Guy
    Grossman and Melina Platas).

    Geography, Uncertainty, and Polarization, 2018, Political Science Research and Methods doi:10.1017/
    psrm.2018.12 (with Nolan McCarty, Boris Shor, Chris Tausanovitch, and Chris Warshaw).
    Handgun Acquisitions in California after Two Mass Shootings, 2017, Annals of Internal Medicine 166(10):698-
    706. (with David Studdert, Yifan Zhang, Rob Hyndman, and Garen Wintemute).

    Cutting Through the Thicket: Redistricting Simulations and the Detection of Partisan Gerrymanders,
    2015, Election Law Journal 14,4:1-15 (with Jowei Chen).
    The Achilles Heel of Plurality Systems: Geography and Representation in Multi-Party Democracies,
    2015, American Journal of Political Science 59,4: 789-805 (with Ernesto Calvo). Winner, Michael Waller-
    stein Award for best paper in political economy, American Political Science Association.

    Why has U.S. Policy Uncertainty Risen Since 1960?, 2014, American Economic Review: Papers and Pro-
    ceedings May 2014 (with Nicholas Bloom, Brandice Canes-Wrone, Scott Baker, and Steven Davis).


                                                        2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2610 Filed 12/02/20 Page 31 of 35




    Unintentional Gerrymandering: Political Geography and Electoral Bias in Legislatures, 2013, Quarterly
    Journal of Political Science 8: 239-269 (with Jowei Chen).
    How Should We Measure District-Level Public Opinion on Individual Issues?, 2012, Journal of Politics
    74, 1: 203-219 (with Chris Warshaw).

    Representation and Redistribution in Federations, 2011, Proceedings of the National Academy of Sciences
    108, 21:8601-8604 (with Tiberiu Dragu).
    Dual Accountability and the Nationalization of Party Competition: Evidence from Four Federatons,
    2011, Party Politics 17, 5: 629-653 (with Erik Wibbels).
    The Geographic Distribution of Political Preferences, 2010, Annual Review of Political Science 13: 297–340.

    Fiscal Decentralization and the Business Cycle: An Empirical Study of Seven Federations, 2009, Eco-
    nomics and Politics 22,1: 37–67 (with Erik Wibbels).
    Getting into the Game: Legislative Bargaining, Distributive Politics, and EU Enlargement, 2009, Public
    Finance and Management 9, 4 (with Deniz Aksoy).

    The Strength of Issues: Using Multiple Measures to Gauge Preference Stability, Ideological Constraint,
    and Issue Voting, 2008. American Political Science Review 102, 2: 215–232 (with Stephen Ansolabehere
    and James Snyder).
    Does Religion Distract the Poor? Income and Issue Voting Around the World, 2008, Comparative Political
    Studies 41, 4: 437–476 (with Ana Lorena De La O).

    Purple America, 2006, Journal of Economic Perspectives 20,2 (Spring): 97–118 (with Stephen Ansolabehere
    and James Snyder).
    Economic Geography and Economic Voting: Evidence from the U.S. States, 2006, British Journal of
    Political Science 36, 3: 527–47 (with Michael Ebeid).

    Distributive Politics in a Federation: Electoral Strategies, Legislative Bargaining, and Government
    Coalitions, 2004, Dados 47, 3 (with Marta Arretche, in Portuguese).
    Comparative Federalism and Decentralization: On Meaning and Measurement, 2004, Comparative Poli-
    tics 36, 4: 481-500. (Portuguese version, 2005, in Revista de Sociologia e Politica 25).

    Reviving Leviathan: Fiscal Federalism and the Growth of Government, 2003, International Organization
    57 (Fall), 695–729.
    Beyond the Fiction of Federalism: Macroeconomic Management in Multi-tiered Systems, 2003, World
    Politics 54, 4 (July): 494–531 (with Erik Wibbels).
    The Dilemma of Fiscal Federalism: Grants and Fiscal Performance around the World, 2002, American
    Journal of Political Science 46(3): 670–687.
    Strength in Numbers: Representation and Redistribution in the European Union, 2002, European Union
    Politics 3, 2: 151–175.
    Does Federalism Preserve Markets? Virginia Law Review 83, 7 (with Susan Rose-Ackerman). Spanish
    version, 1999, in Quorum 68.




                                                       3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2611 Filed 12/02/20 Page 32 of 35




  Working Papers
    Federalism and Inter-regional Redistribution, Working Paper 2009/3, Institut d’Economia de Barcelona.
    Representation and Regional Redistribution in Federations, Working Paper 2010/16, Institut d’Economia
    de Barcelona (with Tiberiu Dragu).

  Chapters in Books
    Political Geography and Representation: A Case Study of Districting in Pennsylvania (with Thomas
    Weighill), forthcoming 2021.
    Decentralized Rule and Revenue, 2019, in Jonathan Rodden and Erik Wibbels, eds., Decentralized Gov-
    ernance and Accountability, Cambridge University Press.
    Geography and Gridlock in the United States, 2014, in Nathaniel Persily, ed. Solutions to Political
    Polarization in America, Cambridge University Press.
    Can Market Discipline Survive in the U.S. Federation?, 2013, in Daniel Nadler and Paul Peterson, eds,
    The Global Debt Crisis: Haunting U.S. and European Federalism, Brookings Press.
    Market Discipline and U.S. Federalism, 2012, in Peter Conti-Brown and David A. Skeel, Jr., eds, When
    States Go Broke: The Origins, Context, and Solutions for the American States in Fiscal Crisis, Cambridge
    University Press.
    Federalism and Inter-Regional Redistribution, 2010, in Nuria Bosch, Marta Espasa, and Albert Sole
    Olle, eds., The Political Economy of Inter-Regional Fiscal Flows, Edward Elgar.
    Back to the Future: Endogenous Institutions and Comparative Politics, 2009, in Mark Lichbach and
    Alan Zuckerman, eds., Comparative Politics: Rationality, Culture, and Structure (Second Edition), Cam-
    bridge University Press.
    The Political Economy of Federalism, 2006, in Barry Weingast and Donald Wittman, eds., Oxford Hand-
    book of Political Economy, Oxford University Press.
    Fiscal Discipline in Federations: Germany and the EMU, 2006, in Peter Wierts, Servaas Deroose, Elena
    Flores and Alessandro Turrini, eds., Fiscal Policy Surveillance in Europe, Palgrave MacMillan.
    The Political Economy of Pro-cyclical Decentralised Finance (with Erik Wibbels), 2006, in Peter Wierts,
    Servaas Deroose, Elena Flores and Alessandro Turrini, eds., Fiscal Policy Surveillance in Europe, Palgrave
    MacMillan.
    Globalization and Fiscal Decentralization, (with Geoffrey Garrett), 2003, in Miles Kahler and David
    Lake, eds., Governance in a Global Economy: Political Authority in Transition, Princeton University Press:
    87-109. (Updated version, 2007, in David Cameron, Gustav Ranis, and Annalisa Zinn, eds., Globalization
    and Self-Determination: Is the Nation-State under Siege? Routledge.)
    Introduction and Overview (Chapter 1), 2003, in Rodden et al., Fiscal Decentralization and the Challenge
    of Hard Budget Constraints (see above).
    Soft Budget Constraints and German Federalism (Chapter 5), 2003, in Rodden, et al, Fiscal Decentral-
    ization and the Challenge of Hard Budget Constraints (see above).
    Federalism and Bailouts in Brazil (Chapter 7), 2003, in Rodden, et al., Fiscal Decentralization and the
    Challenge of Hard Budget Constraints (see above).
    Lessons and Conclusions (Chapter 13), 2003, in Rodden, et al., Fiscal Decentralization and the Challenge
    of Hard Budget Constraints (see above).


                                                      4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2612 Filed 12/02/20 Page 33 of 35




  Online Interactive Visualization
     Stanford Election Atlas, 2012 (collaboration with Stephen Ansolabehere at Harvard and Jim Herries at
     ESRI)

  Other Publications
     How America’s Urban-Rural Divide has Shaped the Pandemic, 2020, Foreign Affairs, April 20, 2020.
     An Evolutionary Path for the European Monetary Fund? A Comparative Perspective, 2017, Briefing
     paper for the Economic and Financial Affairs Committee of the European Parliament.
     Representation and Regional Redistribution in Federations: A Research Report, 2009, in World Report
     on Fiscal Federalism, Institut d’Economia de Barcelona.
     On the Migration of Fiscal Sovereignty, 2004, PS: Political Science and Politics July, 2004: 427–431.
     Decentralization and the Challenge of Hard Budget Constraints, PREM Note 41, Poverty Reduction and
     Economic Management Unit, World Bank, Washington, D.C. (July).
     Decentralization and Hard Budget Constraints, APSA-CP (Newsletter of the Organized Section in
     Comparative Politics, American Political Science Association) 11:1 (with Jennie Litvack).
     Book Review of The Government of Money by Peter Johnson, Comparative Political Studies 32,7: 897-900.


  Fellowships and Honors
     Fund for a Safer Future, Longitudinal Study of Handgun Ownership and Transfer (LongSHOT),
     GA004696, 2017-2018.
     Stanford Institute for Innovation in Developing Economies, Innovation and Entrepreneurship research
     grant, 2015.
     Michael Wallerstein Award for best paper in political economy, American Political Science Association,
     2016.
     Common Cause Gerrymandering Standard Writing Competition, 2015.
     General support grant from the Hewlett Foundation for Spatial Social Science Lab, 2014.
     Fellow, Institute for Research in the Social Sciences, Stanford University, 2012.
     Sloan Foundation, grant for assembly of geo-referenced precinct-level electoral data set (with Stephen
     Ansolabehere and James Snyder), 2009-2011.
     Hoagland Award Fund for Innovations in Undergraduate Teaching, Stanford University, 2009.
     W. Glenn Campbell and Rita Ricardo-Campbell National Fellow, Hoover Institution, Stanford Univer-
     sity, beginning Fall 2010.
     Research Grant on Fiscal Federalism, Institut d‘Economia de Barcelona, 2009.
     Fellow, Institute for Research in the Social Sciences, Stanford University, 2008.
     United Postal Service Foundation grant for study of the spatial distribution of income in cities, 2008.
     Gregory Luebbert Award for Best Book in Comparative Politics, 2007.


                                                        5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2613 Filed 12/02/20 Page 34 of 35




    Fellow, Center for Advanced Study in the Behavioral Sciences, 2006-2007.
    National Science Foundation grant for assembly of cross-national provincial-level dataset on elections,
    public finance, and government composition, 2003-2004 (with Erik Wibbels).
    MIT Dean‘s Fund and School of Humanities, Arts, and Social Sciences Research Funds.
    Funding from DAAD (German Academic Exchange Service), MIT, and Harvard EU Center to organize
    the conference, ”European Fiscal Federalism in Comparative Perspective,” held at Harvard University,
    November 4, 2000.
    Canadian Studies Fellowship (Canadian Federal Government), 1996-1997.
    Prize Teaching Fellowship, Yale University, 1998-1999.
    Fulbright Grant, University of Leipzig, Germany, 1993-1994.
    Michigan Association of Governing Boards Award, one of two top graduating students at the Univer-
    sity of Michigan, 1993.
    W. J. Bryan Prize, top graduating senior in political science department at the University of Michigan,
    1993.


  Other Professional Activities
    International Advisory Committee, Center for Metropolitan Studies, Sao Paulo, Brazil, 2006–2010.
    Selection committee, Mancur Olson Prize awarded by the American Political Science Association Po-
    litical Economy Section for the best dissertation in the field of political economy.
    Selection committee, Gregory Luebbert Best Book Award.
    Selection committee, William Anderson Prize, awarded by the American Political Science Association
    for the best dissertation in the field of federalism and intergovernmental relations.


  Courses
  Undergraduate
    Politics, Economics, and Democracy
    Introduction to Comparative Politics
    Introduction to Political Science
    Political Science Scope and Methods
    Institutional Economics
    Spatial Approaches to Social Science

  Graduate
    Political Economy of Institutions
    Federalism and Fiscal Decentralization
    Politics and Geography


                                                     6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2614 Filed 12/02/20 Page 35 of 35




  Consulting
    2017. Economic and Financial Affairs Committee of the European Parliament.
    2016. Briefing paper for the World Bank on fiscal federalism in Brazil.
    2013-2018: Principal Investigator, SMS for Better Governance (a collaborative project involving USAID,
    Social Impact, and UNICEF in Arua, Uganda).
    2019: Written expert testimony in McLemore, Holmes, Robinson, and Woullard v. Hosemann, United States
    District Court, Mississippi.
    2019: Expert witness in Nancy Corola Jacobson v. Detzner, United States District Court, Florida.
    2018: Written expert testimony in League of Women Voters of Florida v. Detzner No. 4:18-cv-002510,
    United States District Court, Florida.
    2018: Written expert testimony in College Democrats of the University of Michigan, et al. v. Johnson, et al.,
    United States District Court for the Eastern District of Michigan.
    2017: Expert witness in Bethune-Hill v. Virginia Board of Elections, No. 3:14-CV-00852, United States
    District Court for the Eastern District of Virginia.
    2017: Expert witness in Arizona Democratic Party, et al. v. Reagan, et al., No. 2:16-CV-01065, United
    States District Court for Arizona.
    2016: Expert witness in Lee v. Virginia Board of Elections, 3:15-cv-357, United States District Court for
    the Eastern District of Virginia, Richmond Division.
    2016: Expert witness in Missouri NAACP v. Ferguson-Florissant School District, United States District
    Court for the Eastern District of Missouri, Eastern Division.
    2014-2015: Written expert testimony in League of Women Voters of Florida et al. v. Detzner, et al., 2012-CA-
    002842 in Florida Circuit Court, Leon County (Florida Senate redistricting case).
    2013-2014: Expert witness in Romo v Detzner, 2012-CA-000412 in Florida Curcuit Court, Leon County
    (Florida Congressional redistricting case).
    2011-2014: Consultation with investment groups and hedge funds on European debt crisis.
    2011-2014: Lead Outcome Expert, Democracy and Governance, USAID and Social Impact.
    2010: USAID, Review of USAID analysis of decentralization in Africa.
    2006–2009: World Bank, Independent Evaluations Group. Undertook evaluations of World Bank de-
    centralization and safety net programs.
    2008–2011: International Monetary Fund Institute. Designed and taught course on fiscal federalism.
    1998–2003: World Bank, Poverty Reduction and Economic Management Unit. Consultant for World De-
    velopment Report, lecturer for training courses, participant in working group for assembly of decentral-
    ization data, director of multi-country study of fiscal discipline in decentralized countries, collaborator
    on review of subnational adjustment lending.


                                           Last updated: October 19, 2020




                                                         7
